Citation Nr: 0727743	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1945.  He received the Purple Heart Medal.  He died 
in May 2003.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 11, 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, denied service 
connection for the cause of the veteran's death, denied 
entitlement to DIC under 38 U.S.C.A. § 1318 (West 2002), and 
established basic eligibility for Dependents' Educational 
Assistance.  An August 15, 2003 letter provided the appellant 
notice of this decision.  

Following the initial rating decision denying service 
connection for the cause of the veteran's death, the 
appellant submitted numerous treatment records.  An 
August 27, 2003 rating decision found that new and material 
evidence had not been submitted sufficient to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  The April 2004 statement of the case 
(SOC) also found that the appellant had not submitted new and 
material evidence as required to reopen the claim.  

Despite the RO's characterization of the issue on appeal, the 
August 11, 2003 rating decision had not become final when the 
RO issued the second rating decision on August 28, 2003.  The 
appellant's notice of disagreement (NOD) was received on 
August 28, 2003, well within a year of August 15, 2003, the 
date of notification of the first rating decision.  38 C.F.R. 
§ 20.302 (2006).  Further, the appellant specifically stated 
that she was disagreeing with the August 15, 2003 rating 
decision.  Thus, the issue regarding service connection for 
the cause of the veteran's death has been characterized as a 
claim for service connection, rather than a claim to reopen.   

In her May 2004 VA Form 9 (substantive appeal), the appellant 
requested a videoconference hearing before a Veterans Law 
Judge.  A December 2005 letter informed the appellant that 
her hearing was scheduled in February 2006.  In a January 
2006 statement, the appellant withdrew her request for a 
hearing.  38 C.F.R. § 20.704(e) (2006).  

The issue of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in May 2003; the cause of death was 
aspiration pneumonia due to deconditioning due to colon 
cancer with metastasis.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were hypertension and Alzheimer's disease.  

2.  At the time of the veteran's death, service connection 
was in effect for anatomical loss of the left eye as a result 
of gunshot wound, evaluated as 100 percent disabling, and 
right hand, left hand, and left eyebrow scars as residuals of 
gunshot wound, evaluated as noncompensable.  

3.  The weight of the competent medical evidence is against 
establishing a nexus between the cause of the veteran's death 
and service, or showing that any of the veteran's service-
connected disabilities substantially or materially 
contributed to the cause of his death.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In July 2003 and February 2005 letters, the RO informed the 
appellant of what information and evidence was required to 
establish entitlement to service connection for the cause of 
the veteran's death.  These letters also satisfied the second 
and third elements of the duty to notify by advising the 
appellant of the types of evidence she was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
try to obtain medical records, employment records, or records 
held by other Federal agencies, but that the appellant was 
nevertheless responsible for providing enough information 
about the records to enable VA to request them from the 
person or agency that had them.  Finally, with respect to the 
fourth element, the February 2005 VCAA letter stated, "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The appellant was thus 
adequately advised of the fourth element of the duty to 
notify.  After the appellant was afforded the opportunity to 
respond to each notice described above, the June 2005 
supplemental statement of case (SSOC) reflects readjudication 
of the claim decided herein.  Hence, while this notice was 
provided after the initial rating actions on appeal, the 
appellant is not shown to be prejudiced by the timing or form 
of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must be tailored to the claim.  The notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

In this case, the appellant was not specifically informed of 
the disabilities for which the veteran was service connected; 
however, she demonstrated actual knowledge of the veteran's 
shell fragment wounds in service by arguing that the 
veteran's injury to his head during service contributed to 
his Alzheimer's disease.  The appellant did not demonstrate 
specific knowledge of the fact that the veteran was service 
connected for anatomical loss of the left eye or scars, but 
she did not allege that these scars, or the loss of his eye 
specifically, played any role in his death, rather, she 
asserts that shrapnel from the underlying injury contributed 
to the veteran's Alzheimer's disease, which contributed to 
death.  Because the appellant demonstrated actual knowledge 
of the in-service shrapnel wounds, she was not prejudiced.  
George-Harvey v. Nicholson, 21 Vet. App. 334 (2007). 

The notice letters provided the appellant with notice of the 
information and evidence needed to substantiate her claim(s), 
but did not provide notice of the type of evidence necessary 
to establish disability ratings or effective dates.  However, 
the Board notes that a degree of disability is not assigned 
in service connection for cause of death cases.  As the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, any question as to the 
appropriate effective date is moot.  

Therefore, despite the inadequate notice provided on this 
element, the Board finds no prejudice in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  In the present case, the duty to 
assist has been fulfilled.  The veteran's service medical 
records, VA and private treatment records, and certificates 
of marriage and death, along with written statements from the 
appellant and her representative, have been associated with 
the claims file.  In addition, a medical opinion regarding 
the cause of the veteran's death was obtained in August 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



II.  Analysis

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  A service-connected disability will be 
considered the principal cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death.  38 C.F.R. § 3.312(c).  

The veteran's certificate of death lists the immediate cause 
of death as aspiration pneumonia due to deconditioning due to 
colon cancer with metastasis.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were hypertension and Alzheimer's disease.  

There is no competent evidence that pneumonia, colon cancer, 
hypertension, or Alzheimer's disease were incurred in 
service.  Service medical records are negative for complaints 
of, or treatment for, pneumonia, colon cancer, or Alzheimer's 
disease, and all in-service blood pressure readings were 
normotensive.  Service medical records do reflect that the 
veteran was injured in August 1944 while digging a foxhole 
during combat in France when an enemy shell exploded and 
fragments of shrapnel hit the veteran in the left eye and 
left and right hands.  His left eye was removed and the 
veteran was fitted with an artificial eye.  

Records of private treatment for bilateral total knee 
replacement in April 1989 show a prior medical history of 
hypertension, but are negative for findings regarding 
pneumonia, colon cancer, or Alzheimer's disease.  Private 
treatment records from August 1999 to May 2003 include 
diagnoses of, and treatment for, Alzheimer's dementia and 
hypertension.  The veteran presented at the emergency room in 
April 2003 due to a temperature of 101 and shortness of 
breath, and he was hospitalized until shortly before his 
death in May 2003.  The discharge diagnoses included 
aspiration pneumonia, history of colon cancer, history of 
Alzheimer's disease, and history of hypertension.  

Despite the findings related to pneumonia, colon cancer, 
Alzheimer's disease, and hypertension in the private medical 
records, none of these treatment records attribute any of 
these conditions to the veteran's military service.  

In addition, the first mention of treatment for any of these 
four conditions was the note of a history of hypertension in 
April 1989, followed by records of treatment starting in 
August 1999.  The lack of treatment for any of the conditions 
which caused or contributed to the veteran's death for over 
50 years after service weighs against a finding that 
pneumonia, colon cancer, Alzheimer's disease, or hypertension 
were related to service.  Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000).  

Service incurrence will be presumed for certain chronic 
diseases, including hypertension and malignant tumors, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As discussed above, the first mention of hypertension in the 
post-service medical records is the note of a history of 
hypertension in April 1989 and colon cancer was not diagnosed 
until after the veteran was diagnosed with Alzheimer's 
disease in 1999.  There is simply no evidence of 
hypertension, colon cancer, or Alzheimer's disease within a 
year of separation from service.  Further, the veteran's 
blood pressure reading on VA examination in December 1946 was 
115/70, which is normal.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1 (2006) (defining hypertensive vascular 
disease or hypertension for purposes of that section as 
diastolic blood pressure predominantly 90 mm. or greater and 
isolated systolic hypertension as systolic blood pressure 
predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90mm).  As there is no medical evidence 
of hypertension, colon cancer, or Alzheimer's disease in the 
year following separation from service, the Board cannot 
entertain a grant of service connection on a presumptive 
basis.  

The next question to be addressed is whether or not any of 
the veteran's service-connected disabilities contributed to 
the cause of his death.  The evidence shows that neither the 
veteran's loss of the left eye, nor his scars, were listed on 
the death certificate.  Furthermore, there is no medical 
evidence attributing the veteran's death to the loss of his 
left eye or his scars.  

Rather, the appellant has consistently asserted that service 
connection for the cause of the veteran's death is warranted 
because his Alzheimer's disease was caused by the underlying 
shrapnel wound to the left eye in service, rather than the 
actual loss of the eye.  Specifically, she stated in July 
2003 that the veteran carried pieces of metal in his head and 
she believed that this metal caused or contributed to his 
Alzheimer's disease.  In a December 2004 statement, the 
appellant added that the veteran had two pieces of shrapnel 
imbedded in his head that could be felt with her hand.  She 
stated that these fragments never worked their way out, so 
they must have worked their way in.  

In support of her contentions, the appellant has submitted 
numerous articles regarding the relationship between aluminum 
in the brain or brain trauma and Alzheimer's disease.  In 
this case, these articles are not dispositive of the matter 
under consideration as the veteran's Alzheimer's disease has 
not been shown to be related to his service.  Even if they 
did, the Board does not assign this type of evidence much 
weight.  Medical treatise evidence, however, can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
But here, there is no such opinion evidence offered along 
with the articles.

The Board acknowledges that the appellant submitted a 
December 2004 letter from Dr. W., in which he stated that he 
had recently reviewed a medical article concerning head 
trauma and the increased risk for Alzheimer's disease.  Dr. 
W. stated that he had cared for the veteran, who suffered 
from Alzheimer's disease and had head trauma during World War 
II.  Dr. W., however, he did not opine that the veteran's in-
service trauma caused or contributed to Alzheimer's disease.  
Rather, he simply stated that both conditions -- current 
Alzheimer's disease and an in-service head injury -- were 
present in the veteran's case.  

In light of the appellant's contentions, the veteran's claims 
file was referred for a medical opinion regarding the cause 
of the veteran's death.  After reviewing the claims file, the 
VA physician noted the cause of death as listed on the 
veteran's death certificate.  The VA physician reported that 
he was being asked to address the question of whether the 
veteran's Alzheimer's disease was caused by or secondary to 
shrapnel from the wound to the left eye and acknowledged the 
appellant's assertion that the veteran retained pieces of 
metal in his head up to the time of his death.  

This physician noted that an August 1999 computed tomography 
(CT) scan of the brain showed no evidence of any metal left 
in the veteran's brain.  Further, the veteran's medical 
records did not otherwise reflect any shrapnel left in the 
brain.  The VA physician opined that there was no evidence 
that the veteran had any shrapnel in his brain at any time 
and, in either event, he knew of no association between 
shrapnel wounds to the brain and the development of diffuse 
Alzheimer's disease in later life.  

Based on the foregoing, the Board concludes that the weight 
of the competent medical evidence is against establishing a 
nexus between the veteran's in-service head injury (shrapnel 
wounds) and Alzheimer's disease, which contributed to his 
death.  In this regard, the August 2005 VA examiner reviewed 
the claims file, including the medical articles and 
contentions of the appellant, and noted that there was no 
medical evidence of retained metal in the brain.  Moreover, 
his opinion further suggests that even if the veteran had 
retained metal fragments in the brain, a connection between 
the veteran's in-service injury and Alzheimer's would not be 
established, as the VA physician knew of no association 
between shrapnel wounds to the brain and the development of 
diffuse Alzheimer's disease later in life.  Therefore, a 
nexus between the in-service shrapnel wounds and Alzheimer's 
disease has not been shown.    

While the appellant and her representative claim that the 
veteran's in-service shrapnel wounds contributed to 
Alzheimer's disease, as laypersons they are not competent to 
express an opinion as to medical causation, as neither has 
been shown to be a medical expert, capable of rendering 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


REMAND

As discussed above, the rating decision dated August 11, 2003 
denied entitlement to DIC under 38 U.S.C.A. § 1318.  In her 
August 2003 NOD, the appellant indicated that she wished to 
appeal the decision denying her DIC benefits.  

By filing an NOD, the appellant has initiated appellate 
review of the issue of entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  Now that appellate review has been 
initiated, the next step in the appellate process is for the 
agency of original jurisdiction to issue an SOC.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  38 C.F.R. 
§§ 19.26, 19.29 (2006).  

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently on appeal, the appeal must 
be perfected by submission of a timely substantive appeal 
after an SOC is issued (unless that requirement is waived).  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2006).  

Accordingly, the case is REMANDED for the following action:

Send the appellant and her representative 
a statement of the case (SOC) addressing 
the issue of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  Also notify 
her of the time limit for perfecting an 
appeal to the Board concerning this claim 
by filing a timely substantive appeal 
(e.g., VA Form 9 or equivalent 
statement).  If, and only if, she 
perfects an appeal to the Board 
concerning this claim should it be 
returned to the Board for further 
consideration.  

The purpose of this REMAND is to ensure the appellant is 
afforded due process of law.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


